Title: To George Washington from Caleb Gibbs, 12 December 1794
From: Gibbs, Caleb
To: Washington, George


        
          Dear Sir
          Boston Decr 12th 1794
        
        By the Schooner Porga Captn Coffin who sails to morrow for Philadelphia I do myself the pleasure to ship you two packages

of the very best of Isle of shoal dumb fish, which I beg your acceptance of.
        Knowing your fondness for those kind of fish (and being in possession of some of them) Induced me to forward a small quantity to you by this conveyance.
        Hopeing they may get safe to hand and in good order is the wish of him who ever was and ever will be With the greatest respect and personal attachment Dear Sir Your most Obedient and most humble servant
        
          Caleb Gibbs.
        
        
          P.S. Be pleased to offer me in terms of the highest Respect to Mrs Washington.
          Inclosed is the bill of lading for the fish.
        
      